Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[AltContent: textbox (Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsumura (U.S. Pub No. 20220377784, hereinafter Matsumura).)]
	Regarding Claim 1, 11 Matsumura teaches “One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed cause a user equipment (UE) to: receive configuration information for a default transmission configuration indicator (TCI) state for use to receive a physical downlink shared channel (PDSCH) in a scheduled cell for cross- carrier scheduling; 
	Matsumura provides a base station to generate configuration information to a UE to cover the limitations set forth by claim 11 (para. 0234, FIG. 9). Additionally claim 11 recites similar limitations to claim 1 and are rejected by the same teachings.
Matsumura teaches a UE capable of receiving a DCI that schedules or triggers specific signals that may use a TCI state (receive configuration information for a TCI state) <para. 0139> and these signals may indicate a TCI state to be activated for a scheduled PDSCH (receive a PDSCH in a scheduled cell) specifically when a UE is configured with a CORESET associated with a search space set for cross-carrier scheduling (for cross-carrier scheduling) <para. 0060>.
receive a physical downlink control channel (PDCCH) in a scheduling cell to schedule the PDSCH in the scheduled cell, wherein the scheduling cell is in a different frequency than the scheduled cell; 
Matsumura provides a UE that may assume a TCI state used for PDCCH transmission (receive a PDCCH in a scheduling cell) for scheduling the PDSCH (to schedule the PDSCH in the scheduled cell) <para. 0058>.
Additionally, Matsumura provides component carriers to be in different frequency ranges. A macro cell may be included in FR1 (first frequency range) and a small cell may be included in FR2 (second frequency range) (wherein the scheduling cell is in a different frequency than the scheduled cell) <para. 0211>
and receive the PDSCH based on the default TCI state.”
The reference signal received may be referred to as a default TCI state of the PDSCH <para. 0061>
	Regarding Claim 2, 12, and 20, Matsumura teaches “The one or more NTCRM of claim 1, wherein to receive the configuration information for the default TCI state includes to receive configuration information for a plurality of default TCI states via radio resource control (RRC) signaling; 
Matsumura provides a base station to generate configuration information to a UE to cover the limitations set forth by claim 12 (para. 0234, FIG. 9). Additionally claim 12 recites similar limitations to claim 2 and are rejected by the same teachings.
	Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 20 <para. 0274-0275>.
	Matsumura provides that a UE may determine a TCI state from one or a plurality of TCI states (configuration information for the default TCI states) may be configured by RRC signaling <para. 0049>
and receive a medium access control (MAC) control element (CE) to indicate one of the plurality of default TCI states to use to receive the PDSCH.”
Additionally, one of the plurality of TCI states configured by the RRC signaling may be activated by a MAC CE <para. 0050> as a TCI state for activation for UE-specific PDSCH <para. 0056>.
	Regarding Claim 3, 13, and 21 Matsumura teaches “The one or more NTCRM of claim 1, wherein the default TCI state corresponds to a TCI state of a control resource set (CORESET) with a lowest ID transmitted in a cell in a same frequency band as the scheduled cell and in a most recent slot relative to the scheduled PDSCH.”
	Claim 13 and 21 recite similar limitations to claim 3 in the form of another non-transitory computer readable medium and an apparatus and are rejected by the same teachings.
Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 20 <para. 0274-0275>.
	The UE may assume that the DM-RS port of the PDSCH of the serving cell (in a cell in the same frequency band as the scheduled cell) has a lowest CORESET-ID (CORESET with a lowest ID) in a latest slot (in a most recent slot) port of the PDSCH (relative to the scheduled PDSCH) and provides an RS which may refer to a default TCI state of the PDSCH (default TCI state)  <para. 0061>
	Regarding Claim 4, 14, and 22, Matsumura teaches “The one or more NTCRM of claim 3 or some other example herein, wherein only quasi-colocation (QCL) type D is used for PDSCH reception based on the default TCI state.”
Claim 14 and 22 recite similar limitations to claim 4 in the form of another non-transitory computer readable medium and an apparatus and are rejected by the same teachings.
Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 20 <para. 0274-0275>.
	Matsumura discloses that a RS of the QCL type D is utilized for a default TCI state of a PDSCH (based on the default TCI state) <para. 0120>
	Regarding Claim 5 and 15, Matsumura teaches “The one or more NTCRM of claim 1, wherein the default TCI state is used to receive the PDSCH based on a determination that the PDSCH is scheduled within a time offset from receipt of the PDCCH that is below a threshold.”
	The default TCI state is used to receive a PDSCH <para. 0061> based on receiving a QCL indication of a PDCCH (receipt of a PDCCH) that a time offset between reception of DL DCI and a corresponding PDSCH is less than a threshold value <para. 0061>.
	Regarding Claim 6 and 16, Matsumura teaches “The one or more NTCRM of claim 5, wherein the threshold is based on a UE capability of switching reception beam and a decoding time of downlink control information (DCI).”
Matsumura provides a base station to generate configuration information to a UE to cover the limitations set forth by claim 11 (para. 0234, FIG. 9). Additionally claim 16 recites similar limitations to claim 6 and are rejected by the same teachings.
	A UE capability may be based on the delay in decoding and beam switching of the PDCCH for a UE to perform PDCCH reception and application received in DCI (based on a UE capability of switching reception beam and a decoding time of DCI) <para. 0064>
	Regarding Claim 7 and 23, Matsumura teaches “The one or more NTCRM of claim 1, wherein, the default TCI state is used to receive the PDSCH based on a determination that a control resource set (CORESET) is not configured in the scheduled cell.”
Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 23 <para. 0274-0275>.
In a case where the TCI presence information is not configured for the CORESET for scheduling a PDSCH (determination that a CORESET is not configured in the scheduled cell), the UE may assume a TCI state for the PDSCH (default TCI state is used to receive the PDSCH) <para. 0058>.
	Regarding Claim 8, Matsumura teaches “The one or more NTCRM of claim 1, wherein the default TCI state is used to receive the PDSCH based on a determination that a CORESET is not configured in any cell in a same frequency band as the scheduled cell.”
In a case where the TCI presence information is not configured for the CORESET for scheduling a PDSCH (determination that a CORESET is not configured in any cell in a same frequency band as the scheduled cell), the UE may assume a TCI state for the PDSCH (default TCI state is used to receive the PDSCH) <para. 0058>.
	Regarding Claim 9, 17, and 25, Matsumura teaches “The one or more NTCRM of claim 1, wherein a subcarrier spacing of the scheduled cell is larger than a subcarrier spacing of the scheduling cell.”
Claim 17 and 25 recite similar limitations to claim 4 in the form of another non-transitory computer readable medium and an apparatus and are rejected by the same teachings.
Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 25 <para. 0274-0275>.
	Matsumura provides a subcarrier spacing <para. 0289> that has slots and sub-slots/mini-slots for a PDSCH mapping type A and PDSCH mapping type B where a slot is larger than a mini slot or sub-slot (scheduled cell is larger than a subcarrier spacing of the scheduling cell) <para. 0289-0291>.
	Regarding Claim 10, 18, and 24, Matsumura teaches “The one or more NTCRM of claim 1, wherein scheduled cell is a frequency range 2 (FR2) cell.”
Claim 18 and 24 recite similar limitations to claim 4 in the form of another non-transitory computer readable medium and an apparatus and are rejected by the same teachings.
Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 24 <para. 0274-0275>.
	Matsumura provides component carriers that may be included in a second frequency range FR2 <para. 02112>
	Regarding Claim 19, Matsumura teaches “An apparatus to be implemented in a user equipment (UE), the apparatus comprising: processor circuitry to: receive one or more messages to indicate a default transmission configuration indicator (TCI) state to use to receive a physical downlink shared channel (PDSCH) for cross-carrier scheduling; 
Matsumura provides an apparatus to perform the aforementioned methods for the invention disclosed to cover the limitations set forth by claim 25 <para. 0274-0275>.
Matsumura teaches a UE capable of receiving a DCI that schedules or triggers specific signals that may use a TCI state (receive configuration information for a TCI state) <para. 0139> and these signals may indicate a TCI state to be activated for a scheduled PDSCH (receive a PDSCH in a scheduled cell) specifically when a UE is configured with a CORESET associated with a search space set for cross-carrier scheduling (for cross-carrier scheduling) <para. 0060>.
receive a physical downlink control channel (PDCCH) in a scheduling cell to schedule the PDSCH in a scheduled cell;
Matsumura provides a UE that may assume a TCI state used for PDCCH transmission (receive a PDCCH in a scheduling cell) for scheduling the PDSCH (to schedule the PDSCH in the scheduled cell) <para. 0058>.
determine that a time offset between receipt of the PDCCH and the PDSCH is less than a threshold; 
The default TCI state is used to receive a PDSCH <para. 0061> when a time offset between reception of DL DCI for scheduling a PDSCH  and a corresponding PDSCH scheduled by the DCI is less than a threshold value (based on a determination that the PDSCH is scheduled within a time offset from receipt of the PDCCH that is below a threshold) <para. 0061>
and responsive to the determination, receive the PDSCH based on the default TCI state; 
The reference signal received may be referred to as a default TCI state of the PDSCH <para. 0061>
and memory to store the default TCI state.”
The reference signal received may be referred to as a default TCI state of the PDSCH <para. 0061> and may be stored in a specific location such as memory <para. 0311>.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20220312467, Matsumura and Nagata provides information regarding TCI information in DCI with indication of a PDCCH, CORESET and PDSCH with threshold values.
US20200120584, Yi provides a method and apparatus for control channel and beam switching.
US20190313429, Cheng provides scheduled and scheduling cells for cross-carrier scheduling for PDCCH and PDSCH reception.
US20190313429, Liou provides a method and apparatus for cross-carrier scheduling in a wireless communication system utilizing CORESET configurations for a scheduled serving cell and a scheduling serving cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415